DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2022 has been entered.
Response to Amendment
The amendment filed 03/24/2022 has been entered. Applicant has amended claims 1, 8, and 15, cancels claim 23, and adds new claim 28. Claims 1-2, 4, 6-9, 11, 13-16, 18, 20-22, 24-25, and 27-28 are currently pending in the instant application. 
Response to Arguments
Applicant’s arguments, see page 8, filed 03/24/2022, with respect to claim 27 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claim 27 has been withdrawn. 
Applicant’s arguments, see page 8, filed 03/24/2022, with respect to the rejection(s) of claim(s) 1, 8, and 15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Barga et al (Measuring and Optimizing a System for Persistent Database Sessions). Barga teaches the amended limitations seen in the independent claims and new claim 27 in current rejection below.

Claim Rejections - 35 USC § 103






The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, 20, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colrain et al (US 2013/0066952) in view of Floyd (US 8,229,969) and of Barga et al (Measuring and Optimizing a System for Persistent Database Sessions).
Regarding claim 1, Colrain teaches a method in a computer system, the method comprising: establishing a first database session with a database system (paragraph 0017 & 0050, figure 1, 104A –first database session) ; communicating first non-default session information from the computer system to the database system, which defines a first session context of the first database session (paragraph 0050 - Each held command with its associated context is sent to another server in another server-client session to determine the compatibility of a server-side environment of the other server-client session as that second session is reconstructed.) ; caching the first non-default session information for the first database session in a cache memory of the computer system (paragraph 0034 - session context is preserved at the client such that the session context is available for any session that is used by the client. For example, a client may send commands and receive results on a session. In addition to the results of the commands, a server may also generate and send, to the client, a context of the session); establishing a second database session with the database system (paragraph 0017 & 0050, figure 1); communicating second session information from the computer system to the database system, which defines a second session context of the second database session (paragraph 0050 - Each held command with its associated context is sent to another server in another server-client session to determine the compatibility of a server-side environment of the other server-client session as that second session is reconstructed.); caching the second session information for the second database session in the cache memory of the computer system (paragraph 0034 - session context is preserved at the client such that the session context is available for any session that is used by the client. For example, a client may send commands and receive results on a session. In addition to the results of the commands, a server may also generate and send, to the client, a context of the session); establishing a second database session in response to detecting a disconnection of the first database session (paragraph 0051 - the client detects unavailability of a first server-client session and sends the command(s) each with matching context in a second session in response to detecting the unavailability of the first session).
Colrain teaches the presence of caching of session information for the first database session, and comprising the session information as seen in the cited sections above, Colrain does not explicitly the first session information including a first attribute and first data, caching the first session information for the first database session in a cache memory of the computer system as a new key-value entry if a first key identifying the first attribute is not in the cache memory, or if the first key is in the cache memory, updating a value of an existing key-value entry having the first key to be first data.
Colrain does not explicitly teach wherein the establishing of the second database session including the communicating of the first session information includes issuing a series of SET key-value operations.
Floyd teaches the first session information including a first attribute and first data (col 6, lines 6-10, Initialize Method: The Initialize method creates a session. It is only necessary to invoke this method on the first page of an application. The method initializes a session by using the supplied SessionID (32-bit character) or by generating a unique Session ID), caching the first session information for the first database session in a cache memory of the computer system as a new key-value entry if a first key identifying the first attribute is not in the cache memory, or if the first key is in the cache memory, updating a value of an existing key-value entry having the first key to be first data (Col 6 lines 22-34 - Load Method: The Load method loads session data from the database into a memory-mapped cache. Memory-mapped data stores all of the session keys/values and keeps up with updates so that is can write the updates back to the database. This data is read from the database initially, and holds all values in memory for the lifetime of a single page. This is effectively a short-lived cache. If the values are changed, only the changed or new values are written back to the database. Initially, all data is stored in the database. Subsequent pages only push changes to what is already in the database by looking at flags in the memory-mapped area).
Floyd further teaches including issuing a series of SET key-value operations using the key-value entries that are cached in the cache memory of the computer system for the first database session to transparently restore the first session context having non-default session information (Col 6 lines 22-34 - Load Method: The Load method loads session data from the database into a memory-mapped cache. Memory-mapped data stores all of the session keys/values and keeps up with updates so that is can write the updates back to the database. This data is read from the database initially, and holds all values in memory for the lifetime of a single page. This is effectively a short-lived cache. If the values are changed, only the changed or new values are written back to the database. Initially, all data is stored in the database. Subsequent pages only push changes to what is already in the database by looking at flags in the memory-mapped area).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Colrain, as seen in the rejection of claim 1, to include the first session information including a first attribute and first data, caching the first session information for the first database session in a cache memory of the computer system as a new key-value entry if a first key identifying the first attribute is not in the cache memory, or if the first key is in the cache memory, updating a value of an existing key-value entry having the first key to be first data, wherein the establishing of the second database session including the communicating of the first session information includes issuing a series of SET key-value operations as taught by Floyd. It would be advantageous to make the combination to increase web server response rates, reduce memory overhead, remove bloated HTML and improve the overall efficiency and operation of the web farm as taught by Floyd (col 3, lines 57-60).
Colrain in view of Floyd does not teach the establishing of the first database session including communicating default session settings, setting a first session flag to indicate non-default session information is cached, the establishing of the second database session including communicating the default session settings; determining that non-default session information is cached based on the first session flag;
Barga teaches the establishing of the first database session including communicating default session settings (pg 22 - Session Context: Client specified attributes, including the connect request, user login information, and default database settings. Database specific information, such as user id, current database, temporary objects (tables, procedures), and messages sent by the server to the client), setting a first session flag to indicate non-default session information is cached (pg 23 - PhoenidODBC takes steps to materialize this volatile state as persistent tables at the server. Thus, the application sees a database session that is virtual, in that the volatile state is trivial and the substantive state is in persistent tables), the establishing of the second database session including communicating the default session settings (pg 24 - Next, it re-creates each client connection to the database system using its saved original connection request and login, and issues calls to the server to reinstall application specified connection options); determining that non-default session information is cached based on the first session flag (pg 24- It verifies that all application state materialized in tables on the server was recovered by database recovery. It then identifies the application’s last completed request for each connection and asks the server to re-send the result; it can also resend any incomplete or interrupted SQL requests to the server);
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Colrain in view of Floyd, as seen above, to include the establishing of the first database session including communicating default session settings, setting a first session flag to indicate non-default session information is cached, the establishing of the second database session including communicating the default session settings; determining that non-default session information is cached based on the first session flag as taught by Barga. It would be advantageous to make the combination to provide persistent database sessions that can survive database server failures, without the application itself having to take measures for its recoverability as taught by Barga (pg 30).

Regarding claim 2, Colrain in view Floyd and Barga teaches the method of claim 1, Colrain further teaches wherein caching the first session information includes receiving a communication from the database system comprising the first session information that was communicated to the database system and caching the first session information contained in the received communication (‘952, paragraph 0034 - session context is preserved at the client such that the session context is available for any session that is used by the client. For example, a client may send commands and receive results on a session. In addition to the results of the commands, a server may also generate and send, to the client, a context of the session).
Regarding claim 4, Colrain in view Floyd and Barga teaches the method of claim 1, Colrain further teaches wherein the third database session is established with a second database system different from the database system (‘952, paragraph 0061 - FIG. 4 illustrates an example server-side process for using a context that describes a first session to determine whether a command should be replayed in a second session. In one embodiment, step 402 is executed on the server-side in response to client-side step 306. In step 402, a server, which may be a different server than the server performing the steps in FIG. 2).
Claims 8-11 and 15-18 are rejected under similar reasoning seen in the current rejection of claims 1-4 due to reciting similar limitations but directed towards a non-transitory computer readable storage medium and an apparatus.






Regarding claim 6, Colrain in view Floyd and Barga  teaches the presence of caching of session information for the third database session, and comprising the session information as seen in the cited sections used in the current rejection of claim 1, Colrain does not explicitly teach further comprising terminating caching in response to receiving a communication from the database to terminate the caching.
Floyd teaches terminating caching in response to receiving a communication from the database to terminate the caching (paragraph 0028 - If the response ends the client/server session, request caching component 600 deletes all requests and response status indicators for the client/server session from cache 360 (630) and stops (632)).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Colrain, as seen in the rejection of claim 1, to include terminating caching in response to receiving a communication from the database to terminate the caching as taught by Floyd. It would be advantageous to make the combination to only keep relevant data within the cache to save storage space since computer storage is a finite quantity.
Regarding claim 7, Colrain in view Floyd and Barga teaches the method of claim 6,  Colarin teaches the presence of caching of session information for the third database session, and comprising the session information as seen in the cited sections used in the current rejection of claim 1, Colrain does not explicitly teach further comprising clearing the cache memory of session information for the first database session when caching is terminated.
Floyd teaches further comprising clearing the cache memory when caching is terminated (paragraph 0028 - If the response ends the client/server session, request caching component 600 deletes all requests and response status indicators for the client/server session from cache 360 (630) and stops (632)).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Colrain, as seen in the rejection of claim 1, to include further comprising clearing the cache memory when caching is terminated as taught by Floyd. It would be advantageous to make the combination to only keep relevant data within the cache to save storage space since computer storage is a finite quantity.
Claims 13-14 and 20 are rejected under similar reasoning seen in the current rejection of claims 3-7 due to reciting similar limitations but directed towards a non-transitory computer readable storage medium and an apparatus.
Regarding claim 25, Colrain in view Floyd and Barga teaches the method of claim 1, Colrain further does not explicitly teach wherein only latest updates made to session information are cached, rather than a history of updates to the session information.
Floyd teaches wherein only latest updates made to session information are cached, rather than a history of updates to the session information (Col 6 lines 22-34 - Load Method: The Load method loads session data from the database into a memory-mapped cache. Memory-mapped data stores all of the session keys/values and keeps up with updates so that is can write the updates back to the database. This data is read from the database initially, and holds all values in memory for the lifetime of a single page. This is effectively a short-lived cache. If the values are changed, only the changed or new values are written back to the database. Initially, all data is stored in the database. Subsequent pages only push changes to what is already in the database by looking at flags in the memory-mapped area).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Colrain, as seen in the rejection of claim 1, to include wherein only latest updates made to session information are cached, rather than a history of updates to the session information as taught by Floyd. It would be advantageous to make the combination to increase web server response rates, reduce memory overhead, remove bloated HTML and improve the overall efficiency and operation of the web farm as taught by Floyd (col 3, lines 57-60).
	Regarding claim 27, Colrain in view Floyd and Barga teaches the method of claim 1, Colrain further does not teach wherein keys of cached key-value entries specify a particular session attribute, wherein the particular session attribute may be one locale, language, monetary unit, access level, application information, application name, user information, user name, wherein values of the cached key-value entries specify session data for the corresponding session attribute.
Floyd teaches wherein keys of cached key-value entries specify a particular session attribute, wherein the particular session attribute may be one locale, language, monetary unit, access level, application information, application name, user information, user name, wherein values of the cached key-value entries specify session data for the corresponding session attribute (Col 8, lines 15-65).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Colrain, as seen in the rejection of claim 1, to include wherein keys of cached key-value entries specify a particular session attribute, wherein the particular session attribute may be one locale, language, monetary unit, access level, application information, application name, user information, user name, wherein values of the cached key-value entries specify session data for the corresponding session attributeas taught by Floyd. It would be advantageous to make the combination to increase web server response rates, reduce memory overhead, remove bloated HTML and improve the overall efficiency and operation of the web farm as taught by Floyd (col 3, lines 57-60).

Regarding claim 28, Colrain in view of Floyd and Barga teaches the method of claim 1, Barga further teaches determining whether active queries of the first database session are in a re-triable state; (pg 24- It verifies that all application state materialized in tables on the server was recovered by database recovery. It then identifies the application’s last completed request for each connection and asks the server to re-send the result; it can also resend any incomplete or interrupted SQL requests to the server); and throwing an exception if none of the active queries are re-triable, the exception indicating that there were active queries and that none of the active queries are re-triable (pg 24 - Any active transactions on the database are aborted during the failure and must be restarted by the application. Transaction failure is considered a normal event that most applications already handle. PhoenidODBC permits the application to proceed as it would for other forms of transaction aborts.
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Colrain in view of Floyd, as seen above, to include determining whether active queries of the first database session are in a re-triable state; and throwing an exception if none of the active queries are re-triable, the exception indicating that there were active queries and that none of the active queries are re-triable. as taught by Barga. It would be advantageous to make the combination to provide persistent database sessions that can survive database server failures, without the application itself having to take measures for its recoverability as taught by Barga (pg 30).




Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colrain et al (US 2013/0066952) in view of Floyd (US 8,229,969), Barga et al (Measuring and Optimizing a System for Persistent Database Sessions) and Liang et al (US 2010/0005097).
Colrain in view of Floyd and Barga does not teach wherein the second session information includes temporary tables.
Liang teaches wherein the second session information includes temporary tables (paragraph 0049 - Some other examples of information that may be maintained and preserved within database session state include temporary database tables, temporary large objects (LOBs), database management system (DBMS) packages, etc).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Colrain in view of Floyd, as seen in the rejection of claim 1, to include wherein the second session information includes temporary tables as taught by Liang. It would be advantageous to make the combination to cache different types of database session information to make the disclosed invention flexible for different applications as seen in Liang (paragraph 0048).
Claim 22 is rejected using similar reasoning seen in the rejection of claim 21 due to reciting similar limitations but directed towards a non-transitory computer readable storage medium.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colrain et al (US 2013/0066952) in view of Floyd (US 8,229,969), Barga et al (Measuring and Optimizing a System for Persistent Database Sessions) and Bergsten et al (US 6,862,689).
Regarding claim 24, Colrain in view of Floyd teaches further comprising: establishing a third database session with the database system (Colrain – paragraph 0045 - Application 101 need not be aware, or even account for, failover of the database session from database session 103A to database session 103B. Database session 103B could also become unavailable, and session state could be preserved in the same manner as the session is migrated to database session 103C); communicating third session information from the computer system to the database system, which defines a third session context of the third database (Colrain paragraph 0050 - Each held command with its associated context is sent to another server in another server-client session to determine the compatibility of a server-side environment of the other server-client session as that second session is reconstructed.); caching the third session information for the third database session in the cache memory of the computer system (Colrain  paragraph 0034 - session context is preserved at the client such that the session context is available for any session that is used by the client. For example, a client may send commands and receive results on a session. In addition to the results of the commands, a server may also generate and send, to the client, a context of the session), Colrain in view Floyd does not explicitly teach terminating caching of the third session information for the third database session when an amount of data comprising the third session information exceeds a predetermined value.
Bergsten teaches terminating caching of the third session information for the third database session when an amount of data comprising the third session information exceeds a predetermined value (Col 2 lines 17-25 - the method includes the step of swapping the first log file with a second log file when a predetermined criteria is met. In one embodiment, the predetermined criteria includes when the size of the first log file exceeds a predefined size. In another embodiment, the predetermined criteria includes when a predetermined amount of time elapses).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166